DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 07/07/2022 have been entered. Claims 17 and 24 have been amended. Thus, Claims 1-12 and 14-24 are currently pending, Claims 7-12 and 14-15 have been withdrawn from further consideration and Claims 1-6 and 16-24 are under examination.

Withdrawn Rejections
	Claims 17 and 24 are now enabled by the specification in view of their amendment and thus the 112(a) rejection of claims 17-19 and 24 has been withdrawn. 
	Claim 24 has also been amended to obviate the indefinite language and thus the 112(b) rejection of the claim has been withdrawn.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 16-17 and 22-23 stand rejected under 35 U.S.C. 103 as being unpatentable over Haas (Haas, A. et al. “Preparation of polyfluoroorganotrichlorosilanes” Journal of Fluorine Chemistry 1981, Volume: 17, Issue: 6, Pages: 531-7; cited in Office Action 07/20/2021) in view of in view of Terao (Terao, J. et al. “Cross-Coupling Reaction of Alkyl Halides with Grignard Reagents Catalyzed by Ni, Pd, or Cu Complexes with π-Carbon Ligand(s)” Vol. 41, No. 11 November 2008 1545-1554; cited in Office Action 02/07/2022) and Morgado (Morgado, P. et al. “Solution Behavior of Perfluoroalkanes and Perfluoroalkylalkane Surfactants in n-Octane” J. Phys. Chem. C 2007, 111, 15962-15968; cited in Office Action 07/20/2021). The rejection has been set forth in the Office Action 02/07/2022 and is reiterated herein.
	Regarding Claims 1, 4 and 22-23, Haas teaches the following reactions on page 532, wherein RMgBr compounds 1b and 1c are species of the claimed fluorinated compound of formula (II) of Claim 1 and Claims 22-23:

    PNG
    media_image1.png
    428
    1048
    media_image1.png
    Greyscale

	Regarding Claims 16-17, Haas teaches that the fluorinated compound C10F21MgBr is formed in situ from allylmagnesium bromide as a Grignard reagent and iododecane (see page 534, section (b)):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding Claim 1, while Haas teaches that RMgBr is reacted with BrCH2CH=CH2, the reference fails to teach that RMgBr is reacted with the claimed non-fluorinated compound of formula (III) Ro-Y to prepare the claimed compound of formula (I). Haas also fails to teach the limitations of Claims 2-6 and 21.
	The deficiencies are cured by Terao and Morgado.
Regarding Claims 1-6, Terao teaches cross coupling reaction of alkyl halides (as in instant formula (III)) with Grignard reagents. Terao teaches in the abstract that the cross-coupling of alkyl halides with Grignard reagents is less effective when compared to that of sp and sp2 halides such as alkyne halides, alkene halides and arene halides. Thus Terao teaches a method to effectively conduct cross-coupling reaction of alkyl halides with Grignard reagents where the reaction takes place in the presence of transition metal catalysts that includes Cu compound and dienes such as 1,3-butadiene and isoprene or alkynes (Schemes 1-5, 13 and 16-17). Accordingly, using alkyl halides of Terao in place of BrCH2CH=CH2 of Haas and using the cross-coupling conditions of Terao in place of that of Haas, a skilled artisan would have a reasonable expectation in cross-coupling alkyl halides of Terao with fluoroalkyl Grignard reagents 1b or 1c of Haas and in obtaining cross-coupled products that fall under the claimed formula (I). For example, using the reaction conditions of Terao in reacting Oct-Br (octyl bromide) of Terao (from Scheme 5) with C10F21MgBr of Haas (Grignard reagent 1b), a skilled artisan would have a reasonable expectation of success in obtaining C10F21-Oct (equivalent to F-(CF2)10-(CH2)0-octyl), which is a specie of the claimed formula (I).
The combination of Haas and Terao fails to teach the motivation in preparing the products that would result by combining the references, in other words the products that fall under the claimed formula (I). However, Morgado teaches the importance of some semifluorinated compound species that fall under the claimed compound of formula (I) (see Table 1), such as F6H6, F6H8, F10H8 and F8H18:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Morgado teaches that the semifluorinated compounds have several medical applications (page 15962, 1st column) and thus there is a motivation to prepare these semifluorinated compounds. For example, a skilled artisan would have been motivated to react C10F21MgBr of Haas with Oct-Br of Terao with a reasonable expectation of success in obtaining one of the compounds of Morgado, i.e. perfluorodecyloctane (F10H8).
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to prepare the claimed compound of formula (I) by reacting the claimed compounds of formula (II) and formula (III) in view of the combination of Haas, Terao and Morgado.

Claims 18-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Haas (Haas, A. et al. “Preparation of polyfluoroorganotrichlorosilanes” Journal of Fluorine Chemistry 1981, Volume: 17, Issue: 6, Pages: 531-7; cited in Office Action 07/20/2021) in view of in view of Terao (Terao, J. et al. “Cross-Coupling Reaction of Alkyl Halides with Grignard Reagents Catalyzed by Ni, Pd, or Cu Complexes with π-Carbon Ligand(s)” Vol. 41, No. 11 November 2008 1545-1554; cited in Office Action 02/07/2022) and Morgado (Morgado, P. et al. “Solution Behavior of Perfluoroalkanes and Perfluoroalkylalkane Surfactants in n-Octane” J. Phys. Chem. C 2007, 111, 15962-15968; cited in Office Action 07/20/2021) as applied to Claims 1-6, 16-17 and 22-23 above, and further in view of Nomoto (Nomoto, A. et al. “Heneicosafluorodecyl Iodide” 2007, pages 1-3; cited in Office Action 07/20/2021). The rejection has been set forth in the Office Action 02/07/2022 and is reiterated herein.
	The teachings of Haas, Terao and Morgado have been set forth above.
	Regarding Claims 18-19, while Haas teaches allylmagnesium bromide as the Grignard reagent in preparing C10F21MgBr in situ, the reference fails to teach the Grignard reagents of Claims 18-17. However, Nomoto teaches the use of ethylmagnesium bromide as a Grignard reagent in making the same C10F21MgBr of Haas (see the reaction below):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Thus, a simple substitution of Haas’ Grignard reagent, allylmagnesium bromide, with that of Nomoto, ethylmagnesium bromide, would yield nothing more than the predictable product, i.e. C10F21MgBr.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.
Regarding Claim 21, the combination of Haas, Terao and Morgado fails to teach the claimed products. However, Nomoto teaches the production of 
    PNG
    media_image5.png
    37
    161
    media_image5.png
    Greyscale
wherein n is 5. Hence, using this fluorinated compounds in place of Haas’ fluorinated compound C10F21MgBr and reacting it with Oct-Br of Terao (from Scheme 5), a skilled artisan would have a reasonable expectation of success in obtaining F6H8 of Morgado with useful medical application
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use ethylmagnesium bromide in the preparation of the claimed compound of formula (II) and further use the compound of formula (II) in the preparation of the claimed compound of formula (I) and to obtain the fluorinated compounds of Claim 21 in view of the combination of Haas, Terao, Morgado and Nomoto.

Claim 20 stands rejected under 35 U.S.C. 103 as being unpatentable over Haas (Haas, A. et al. “Preparation of polyfluoroorganotrichlorosilanes” Journal of Fluorine Chemistry 1981, Volume: 17, Issue: 6, Pages: 531-7; cited in Office Action 07/20/2021) in view of in view of Terao (Terao, J. et al. “Cross-Coupling Reaction of Alkyl Halides with Grignard Reagents Catalyzed by Ni, Pd, or Cu Complexes with π-Carbon Ligand(s)” Vol. 41, No. 11 November 2008 1545-1554) and Morgado (Morgado, P. et al. “Solution Behavior of Perfluoroalkanes and Perfluoroalkylalkane Surfactants in n-Octane” J. Phys. Chem. C 2007, 111, 15962-15968; cited in Office Action 07/20/2021) as applied to Claims 1-6, 16-17 and 22-23 above, and further in view of Fujiu (Fujiu, M. et al. “Paradigm Shift from Alkaline (Earth) Metals to Early Transition Metals in Fluoroorganometal Chemistry: Perfluoroalkyl Titanocene(III) Reagents Prepared via Not Titanocene(II) but Titanocene(III) Species” Chem. Eur. J. 2014, 20, 2382-2386; cited in Office Action 07/20/2021; cited in Office Action 02/07/2022) and Garcia (Garcia, P. M. P. et al. “From Dimethylamine to Pyrrolidine: The Development of an Improved Nickel Pincer Complex for Cross-Coupling of Nonactivated Secondary Alkyl Halides” ACS Catal. 2016, 6, 258−261; cited in Office Action 07/20/2021). The rejection has been set forth in the Office Action 02/07/2022 and is reiterated herein.
	The teachings of Haas, Terao and Morgado have been set forth above.
	Regarding Claim 20, while the combination of Haas, Terao and Morgado make obvious the reaction of C10F21MgBr of Haas (as in the claimed fluorinated compound of formula (II)) with alkyl bromides of Terao (as in the claimed non-fluorinated compound of formula (III)) to obtain one of the compounds of Morgado with medical applications (as in the claimed compound of formula (I)), the references fail to teach the reaction of fluorinated compound of formula (II) wherein X is MgCl with the non-fluorinated compound of formula (III) wherein Y is I. This deficiency is cured by Fujiu and Garcia. 
	Fujiu teaches the formation of fluorinated compound CF3(CF2)5MgCl, wherein X is Cl (Scheme 3). Fujiu fails to teach reaction of this fluorinated compound with non-fluorinated compound wherein Y is I. However, Garcia teaches that a cross-coupling reaction takes place between a Grignard reagent having MgCl group as that of Fujiu, i.e. n-Butyl-MgCl, and n-octyl iodide (as in non-fluorinated compound of formula (III) wherein Y is I). Hence, substituting the n-Butyl-MgCl of Garcia with that of Fujiu’s CF3(CF2)5MgCl and reacting CF3(CF2)5MgCl with n-octyl iodide, a skilled artisan would have a reasonable expectation of success in obtaining the coupled product CF3(CF2)5n-octyl. A skilled artisan would have been motivated to make CF3(CF2)5n-octyl product as it is equivalent to one of Morgado’s compound F6H8 with medical application.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention in producing compound of formula (I) by reacting fluorinated compound of formula (II) wherein X is MgCl and non-fluorinated compound of formula (III) wherein Y is I in view of the combination of Haas, Terao, Morgado, Fujiu and Garcia.
Response to Declaration under 37 C.F.R. 1.132 and Arguments
The declaration under 37 CFR 1.132 filed 07/07/2022 is insufficient to overcome the rejection of claims 1-6 and 16-24 based upon 35 U.S.C. 103 as set forth in the last Office action for the following reasons.
Applicant argues that the cross coupling reaction taught in Haas is completely different from that of Terao. Applicant indicates that the reaction of the Grignard reagent C10F21-MgBr and Br-CH2CH=CH2 of Haas is a nucleophilic displacement because the Grignard reagent is a carbanion and that the Office Action assumed that the same reaction would take place in Terao. Applicant argues that the mechanism of Haas (SN2 reaction) is different from the mechanism of Terao, where the coupling reaction is a complicated transition metal-mediated cyclic mechanism and that the two references are not combinable.
The Examiner disagrees. It has been indicated in the Office Action that Terao does recognize that the cross-coupling of alkyl halides with Grignard reagents is different from the cross-coupling of sp and sp2 halides (alkyne halides and alkene halides) with Grignard reagent. Thus, Terao teaches the most effective way in cross-coupling alkyl halides with Grignard reagents where the reaction is mediated by transition metal catalysts. From the teaching of Terao, a skilled artisan would understand that replacing Br-CH2CH=CH2 of Haas, an sp2 alkene halide, with alkyl halide of Terao, the cross-coupling with Haas’ Grignard reagent would only be effective if mediated by transition metal catalyst taught by Terao. Hence, using alkyl halide of Terao in place of Br-CH2CH=CH2 of Haas, and conducting the reaction in the presence of transition metal cross coupling catalyst, a skilled artisan would have a reasonable expectation of success in obtaining compounds that fall under the claimed formula (I). 

	Applicant argues that Haas uses two hindered electron deficient Grignard reagents and that especially C10F21-MgBr has a strong electron-withdrawing perfluoroalkyl group attached to Mg atom and that fluorine is substantially larger than hydrogen atoms, making the Grignard reagents more sterically hindered that the alkyl magnesium halides of Terao. 
	The arguments are not persuasive. Firstly, Applicant appears to select only C10F21-MgBr as the Grignard reagent of Haas in the arguments by indicating that this reagent is sterically hindered. However, the Applicant does not account to the other Grignard reagent used in Haas, i.e. CF3(CF2)11CH2CH2-MgBr 1c. This reagent is not as sterically hindered as C10F21-MgBr because of the hydrogen atoms of the carbon attached to Mg. Second, contrary to Applicant’s arguments, Terao does exemplify Grignard reagents that are more hindered than the Grignard reagents of Haas such as isopropyl magnesium chloride (Scheme 5), sec-butyl magnesium chloride (Scheme 17), tert-butylmagnesium bromide (Scheme 17), phenyl magnesium bromide (Scheme 6) and o-totylmagnesium bromide (Scheme 6). These Grignard reagents have either methyl or aryl groups, which are bigger than that of Haas’ fluorine group. Hence if cross-coupling can be achieved successfully using the highly hindered Grignard reagents of Terao, a skilled artisan would have a reasonable expectation of success in conducting cross-coupling reaction with the less hindered Grignard reagents of Haas.

Applicant further argues that based on the proposed catalytic cycle presented in Scheme 7 of Terao, a skilled artisan would not assume that the highly electron deficient Grignard reagents of Haas would take part in the catalytic mechanism of Terao because Terao does not demonstrate using electron deficient Grignard reagents. Applicant argues that the Grignard reagents of Haas are poor nucleophiles as compared to those of Terao and it is not expected for the Grignard reagents of Haas to complete the catalytic cycled of Terao.
These arguments are not persuasive. Firstly, Applicant appears to argue against a catalytic cycle when nickel is used as a catalyst, however, Applicant fails to address the other transition metal catalysts used in Terao. Terao teaches the use of palladium based and copper based cross coupling reactions in addition to nickel (Schemes 1, 13 and 16-17). Thus, even if it is agreed that using the Grignard reagents of Haas cannot complete the catalytic cycle as presented in Scheme 7 of Terao, the other catalysts such as Cu and Pd can be used in cross coupling reactions of Haas’ Grignard reagents and a skilled artisan would have a reasonable expectation for the reaction to take place. Second, it is unclear how the Grignard reagents of Haas are considered electron deficient. The Applicant does not provide any evidence that shows that the Grignard reagents of Haas are electron deficient and are poor nucleophiles compared to the Grignard reagents of Terao. Finally, even if Applicant provides evidence that the Grignard reagents of Haas are electron deficient and are poor nucleophiles, poor nucleophilicity does not mean that the reaction cycle of Terao cannot be completed. The cross coupling of Terao using the Grignard reagents of Haas would still take place. Obviousness does not require absolute predictability, however, at least some degree of predictability is required in the absence of evidence showing there was no reasonable expectation (see MPEP § 2143.02). 

Applicant argues that Terao suggests that the nucleophilicity of the metal center is important to the catalytic cycle of Scheme 7 and that it is reasonably expected that when the metal atom is bonded to an electron-withdrawing alkyl chain such as perfluoroalkyl chain, the reaction can be substantially diminished. Finally, Applicant argues that due to the altered density and relative reactivity of different hydrocarbon groups bonded to the metal center could result in a different product.
The Examiner disagrees. As stated above, Applicant argues against only one of several catalysts presented in Terao and fails to address copper-based and palladium -based cross coupling reactions. Furthermore, no evidence has been presented that the perfluoroalkyl chain of Haas’ Grignard reagent is an electron-withdrawing chain and even if it is, how does is the reactivity diminished? The examiner reiterates herein that diminishing (which means low production of product) is not evidence of nonobviousness as obviousness does not require absolute predictability such as high production but at least some degree of predictability even if it is low yield of the desired product. Moreover, Applicant appears to argue nonobviousness using only perfluoroalkyl Grignard reagent of Haas. What about CF3(CF2)11CH2CH2-MgBr 1c which does not have the perfluoroalkyl chain? Finally, without providing any persuasive support, Applicant cannot conclude that the altered density and relative reactivity of different hydrocarbon groups can result to different products.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
	Claims 1-6 and 16-24 stand rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622